Case 2:19-cv-10769-DMG-RAO Document 36 Filed 08/25/20 Page 1 of 1 Page ID #:177



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

   Case No.    CV 19-10769-DMG (RAOx)                                   Date   August 25, 2020

   Title Luis Marquez v. Thai Gourmet by Sri Maya, LLC et al                          Page    1 of 1


   Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                KANE TIEN                                              NOT REPORTED
                Deputy Clerk                                            Court Reporter

      Attorneys Present for Plaintiff(s)                       Attorneys Present for Defendant(s)
               None Present                                              None Present

  Proceedings: IN CHAMBERS — ORDER TO SHOW CAUSE WHY ACTION SHOULD
               NOT BE STAYED [34]

          On August 24, 2020, Defendant Thai Gourmet by Sri Maya, LLC, filed a notice that on
  July 30, 2020, Defendant had filed a Chapter 7 bankruptcy petition in the United States Bankruptcy
  Court for the Central District of California, Case No. 2:20-bk-16910 [Doc. # 34].

          In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
  later than September 1, 2020 why this action should not be stayed as a result of the filing of
  Defendant’s bankruptcy petition. See 11 U.S.C. § 362(a)(1). Failure to timely or adequately
  respond will result in the Court issuing an order staying and administratively closing the action
  and placing the case on inactive status.

           IT IS SO ORDERED.




   CV-90                            CIVIL MINUTES—GENERAL                  Initials of Deputy Clerk KT
